Order entered April 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01389-CV

          STEPHEN HOLLOWAY AND ALL OTHER OCCUPANTS, Appellants

                                                 V.

                          PINWELL INVESTMENTS LLC, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-04637-C

                                             ORDER
       The court has reviewed the clerk’s record and has determined that following the filing of

the October 3, 2013 notice of appeal, appellant Holloway removed the case to the United States

District Court for the Northern District of Texas by filing a notice of removal in the trial court on

October 18, 2013 and by filing an amended notice of removal in the trial court on October 21,

2013. Pursuant to 28 U.S.C. §1446(d), once removal is effected, “the State court shall proceed

no further unless and until the case is remanded.” 28 U.S.C. §1446(d); see Meyerland Co. v.

Fed. Deposit Ins. Co, 848 S.W.2d 82, 83 (Tex. 1993).
       Accordingly, for administrative purposes, this case is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the case has been

remanded and specifying what further action, if any, is required from this Court.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE